         Case 4:21-cv-00018-LPR Document 10 Filed 04/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JOHN E. JOHNSON                                                          PETITIONER
ADC #121088

                           Case No. 4:21-cv-00018-LPR-BD

DOE, Sheriff,
Pulaski County, Arkansas                                                RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED WITHOUT PREJUDICE. A certificate of

appealability is DENIED.

      IT IS SO ADJUDGED this 19th day of April 2021.



                                               ________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT COURT
